DETAILED ACTION
This Office Action is in response to the RCE entered on 11/12/2020. Claims 30 and 37 were amended. No claims were added. No claims were cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30-45, 48-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estes (US Patent No. 7,249,117- hereinafter Estes) in view of Ershov (US Patent No. 7,437,370- hereinafter Ershov), in view of Liu et al (US Pub. No. 2005/0192926- hereinafter Liu), in view of Wroblewski et al (US Pub. No. 2006/0150215- hereinafter Wroblewski) and further in view of Jha et al (US Pub. No. 2007/0260520- hereinafter Jha).
Claim 30, Estes teaches a computer-implemented method for synthesizing media utilizing a semantic network, the method comprising:
using at least one computer hardware processor to perform (see Column 2: lines 42-52; Estes teaches a computer system comprising a processing means, which corresponds to the ‘computer hardware processor’):
generating a semantic network based on one or more interactions between one or more data entities and one or more concepts derived from text input provided by a consumer (see Column 2: lines 57-66 and Column 3: lines 31-39; Estes teaches a system for processing information, termed a dynamic conceptual network system or knowledge discovery agent system, which is operable for learning semantic and syntactic relationships in structured data sources, wherein the structured data sources comprise entities in conventional formats used by relational database systems. The learned associations are formed using grouping of one natural language artifact in an interaction window. Furthermore, the system comprises means for collecting data input generated by interaction between the system and a human user, and means for learning from the input. This conceptual network system corresponds to the claimed ‘semantic network’, since it is based on interactions between entities in conventional formats and concepts related from human user input. Furthermore, at Column 11: lines 24-31, Estes further teaches that the input entering the system could be a sentence in a text document);
translating the text input provided by the consumer into an active concept (see Column 2: lines 57-66 and Column 3: lines 31-39; Estes teaches a system for processing information, termed a dynamic conceptual network system or knowledge discovery agent system, which is operable for learning semantic and syntactic relationships in structured data sources, wherein the structured data sources comprise entities in conventional formats used by relational database systems. The learned associations are formed using grouping of one natural language artifact in an interaction window. Furthermore, the system comprises means for collecting data input generated by interaction between the system and a human user, and means for learning from the input. This conceptual network system corresponds to the active concept, since it is based on interactions between entities in conventional formats (translation) and concepts related from human user input. Furthermore, at Column 11: lines 24-31, Estes further teaches that the input entering the system could be a sentence in a text document);
including the active concept as a node in the semantic network (see Fig. 3; Estes teaches a concept map wherein the learned concept ‘water’ is shown as a node in the graph);
deriving relationships between the active concept and selected data entities (see Column 11: lines 13-23 Estes teaches activation paths from concepts, which are relationships between the concept and a conceptual continuum);
populating the semantic network at least in part with the selected data entities and the derived relationships between the selected data entities and the active concept (see Fig. 3; Estes shows a concept map with a concept and relationships with other entities).
However, Estes fails to teach:
wherein the semantic network includes hierarchical related nodes;
transforming, using schema mapping, the semantic network into a batch of synthesized media, the batch of synthesized media comprising semantically-annotated content, said transforming further including joining one or more elements of the 
providing the generated batch of synthesized media to a consumer in a user interface; and
receiving, from the customer, a selection of one synthetized media item from the batch of synthetized media.
	Ershov teaches, in an analogous system:
transforming the semantic network into synthesized media comprising semantically-annotated content (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map generated by a neural network with webpages and images related to what the user asked for. Moreover, Ershov at Claim 1 teaches the map showing search query terms and other terms derived from the search query terms and from the search results, wherein a location of all the displayed terms relative to each other corresponds to contextual relationship between all the displayed terms, the contextual relationship determined by a relevance of one term to a conceptual environment of the other terms, wherein only a single query is displayed on the map. Therefore, the terms displayed in the map with all their contextual relationships corresponds to the claimed ‘synthesized media comprising semantically-annotated content’) said transforming further including joining one or more elements of the semantically-annotated content to nodes within the semantic network (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map generated by a neural network with webpages and images related to what the user asked for. As it can be seen at Fig. 1, terms are shown generated by a neural network in which the terms are the nodes, and they are connected according to their contextual relationship. Therefore, the terms displayed in the map connected with all their contextual relationships corresponds to the claimed ‘elements joined to nodes within the semantic network); and
providing the generated synthesized media to a consumer in an user interface (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map with webpages and images related to what the user asked for. Moreover, Ershov at Claim 1 teaches the map showing search query terms and other terms derived from the search query terms and from the search results, wherein a location of all the displayed terms relative to each other corresponds to contextual relationship between all the displayed terms, the contextual relationship determined by a relevance of one term to a conceptual environment of the other terms, wherein only a single query is displayed on the map. Therefore, since Ershov displays a web page with search results to the user, this corresponds to ‘providing the media to the user in an user interface’); and
receiving, from the customer, a selection of one synthetized media item from the synthetized media (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map with webpages and images related to what the user asked for. Moreover, by clicking on the graphical image next to the word "jaguar" in the map, the user is automatically taken to the website, same as he would have been, were he to click to the search result on the right, where the search results are displayed in hyperlink form. Therefore, since Ershov displays a web page with search results to the user and the user clicking on a desired media result, this corresponds to ‘selection of one synthetized media item’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising semantically-annotated content, as taught by Ershov. The modification would have been obvious because one of ordinary skill in the art would be motivated to present search results and search context as an aid to context-based searching in a manner that is intuitive and easy for the user to navigate. 
Liu teaches, in an analogous system, wherein the semantic network includes hierarchical related nodes (see [0044]; Liu teaches the number of levels in the visualized hierarchy model and the number of concepts or triples (relation instances) contained in each level may be set by user according to his/her own preference, or may be automatically calculated according to the number of entities (concept item nodes and relation connections). Therefore, this corresponds to a hierarchical related nodes); and
wherein each of the one or more elements of the semantically-annotated content is hierarchically related to at least one node in the semantic network (see [0044]; Liu teaches the number of levels in the visualized hierarchy model and the number of concepts or triples (relation instances) contained in each level may be set by user according to his/her own preference, or may be automatically calculated according to the number of entities (concept item nodes and relation connections). Therefore, the relation instances in each level corresponds to a semantically annotated content hierarchically related).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes and Ershov with the above teachings of Liu by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes and Ershov, and wherein the semantic network includes hierarchical related nodes, as taught by Liu. The modification would have been obvious because one of ordinary skill in the art would be motivated to form a visualized hierarchy model of a semantic network according to a user selection and display the content of a more simplified level of the visualized hierarchy model. 
Wroblewski teaches in an analogous system, the media being transformed into a batch, wherein said batch of media is generated recursively (see Wroblewski at [0064] and Fig. 14a; Wroblewski teaches “the layout rules described above are recursively applied to display four groups of search results, e.g., selectable media items represented by movie cover images. The four groups include a leftmost group 2006, a left-center group 2008, a right-center group 2010 and a rightmost group 2012. When the user interface software prepares to display these groups on the GUI screen 2000, it recursively applies the above described rules to determine an appropriate display layout for the groups, as well as for the items within each group”. Therefore, by recursively applying rules to create groups of search results media to show to the user via a GUI, this corresponds to the claimed generated batch of media recursively).

Jha teaches, in an analogous system, the use of schema mapping (see [0028]; Jha teaches “[a] schema translation of this nature may use mappings from the partner specific schema to an embodiment specific schema and may use well known XML transformation techniques such as XSLT as may be known to those versed in the art. The feed transformer uses the schema translation as defined above to create a normalized product catalog 104 that maps the information to a common semantics”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes, Ershov, Liu and Wroblewski  with the above teachings of Jha by generating a semantic network based on interactions between entities and concepts derived from user input wherein the semantic network includes hierarchical related nodes and wherein the synthetized media is transformed in a batch, as taught by Estes, Ershov, Liu and Wroblewski, and using schema mapping for the transformation, as taught by Jha. The modification would have been obvious because 

Referring to Claim 31, Estes teaches the computer-implemented method of claim 30, however, fails to teach wherein the synthesized media includes media selected from the group consisting of one or more web pages, text, one or more images, audio media, and video media.
Ershov teaches, in an analogous system, wherein the synthesized media includes media selected from the group consisting of one or more web pages, text, one or more images, audio media, and video media (see Fig. 2; Ershov teaches a user interface in the form of a webpage displaying webpage’s URL, animated image, a video, or a cycling GIF, or a logo, or a flash video, or a paid advertisement Moreover, a plurality of graphical images can be displayed in proximity to the search query term. All these corresponds to the 'synthesized media consisting of one or more of web pages, text, one or more images, audio media, and video media’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising semantically-annotated content associated with the semantic network, as taught by Ershov. The modification would have been obvious because one of ordinary skill in the art would be motivated to present search results and search context as an aid to context-based searching in a manner that is intuitive and easy for the user to navigate. 

Referring to Claim 32, Estes teaches the computer-implemented method of claim 30, however, fails to teach wherein the synthesized media includes at least one of a document, an RSS feed, and/or one or more web pages.
Ershov teaches, in an analogous system, wherein the synthesized media includes at least one of a document, an RSS feed, and/or one or more web pages (see Fig. 2; Ershov teaches a user interface in the form of a webpage displaying webpage’s URL, animated image, a video, or a cycling GIF, or a logo, or a flash video, or a paid advertisement. Moreover, a plurality of graphical images can be displayed in proximity to the search query term. Since it includes a plurality of webpages and their urls, this corresponds to ‘synthesized media includes one or more web pages’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising semantically-annotated content associated with the semantic network, as taught by Ershov. The modification would have been obvious because one of ordinary skill in the art would be motivated to present search results and search context as an aid to context-based searching in a manner that is intuitive and easy for the user to navigate. 

Referring to Claim 33, Estes teaches the computer-implemented method of claim 30, wherein generating the semantic network comprises identifying an active concept based on the input provided by the consumer (see Column 8: lines 58-67; Estes teaches that the personal search agent (PSA) learns with every search performed, constantly improving its ability to accurately recognize key concepts and rank results; the PSA continually develops a more acute ability to recognize the key concepts underlying the true focus of a user's query, yielding highly personalized results aimed to the particular user's desires. These key concepts recognized from the user query corresponds to the ‘active concept’).

Referring to Claim 34, Estes teaches the computer-implemented method of claim 30, however, fails to teach further comprising storing the synthesized media.
Ershov teaches, in an analogous system, further comprising storing the synthesized media (see Fig. 1; Ershov teaches a webpage with maps showing search query terms and optionally other terms related to the search query terms, wherein a location of the terms relative to each other corresponds to contextual relationship between the terms. Moreover, it can be seen at the webpage UI that there is a button that says "Save it". Moreover, at Column 6: lines 45-51, Ershov teaches that program modules depicted relative to the computer 20, or portions thereof, may be stored in the remote memory storage device, wherein these modules are the ones responsible for executing the system. Therefore, this corresponds to ‘storing the media’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising semantically-annotated content associated with the semantic network, as taught by 

Referring to Claim 35, Estes teaches the computer-implemented method of claim 30, wherein generating the semantic network includes performing label-to-concept translation (see Column 12: lines 22-34; Estes teaches that the relationship bindings and concept labels have a weight on them, giving them a somewhat ANN-like structure. The weights may be adjusted by an algorithm that takes into account the different feature dimensions and the values passed for them by the feature detectors. The DCN then is a dynamical system of symbol experience that creates emergent attractors with labels and first-order node links. The DCN, when stored, is like a flat graph where every potential relationship can be seen as an edge and every concept as a vertex. This label and concept dynamic conceptual network (DCN) corresponds to ‘label-to-concept translation’).

Referring to Claim 36, Estes teaches the computer-implemented method of claim 35, wherein the input provided by the consumer includes a string, and wherein performing label-to-concept translation comprises generating a label representing the string and generating, from the label, a representation of a concept (see Column 8: lines 48-54; Estes teaches drawing an inference about the user's query to better understand the intent, analyzing the responses collected, building a conceptual network of the knowledge contained in the responses, building a list of categories to allow the user to focus his or her search, and presenting responses to the user; therefore, these queries by the user that are being analyzed corresponds to the 'string inputted by the consumer'. Moreover, at Column 12: lines 22-34, Estes teaches that the relationship bindings and concept labels have a weight on them, giving them a somewhat ANN-like structure. The weights may be adjusted by an algorithm that takes into account the different feature dimensions and the values passed for them by the feature detectors. The DCN then is a dynamical system of symbol experience that creates emergent attractors with labels and first-order node links. The DCN, when stored, is like a flat graph where every potential relationship can be seen as an edge and every concept as a vertex. This label and concept dynamic conceptual network (DCN) corresponds to ‘label-to-concept translation’).

Referring to independent Claim 37, it is rejected on the same basis as independent claim 30 since they are analogous claims.

Referring to dependent Claim 38, it is rejected on the same basis as dependent claim 31 since they are analogous claims.

Referring to dependent Claim 39, it is rejected on the same basis as dependent claim 32 since they are analogous claims.

Referring to dependent Claim 40, it is rejected on the same basis as dependent claim 33 since they are analogous claims.

Claim 41, it is rejected on the same basis as dependent claim 34 since they are analogous claims.

Referring to dependent Claim 42, it is rejected on the same basis as dependent claim 35 since they are analogous claims.

Referring to dependent Claim 43, it is rejected on the same basis as dependent claim 36 since they are analogous claims.

Referring to Claim 44, Estes teaches the method of claim 30, however, fails to teach wherein the generated synthesized media includes at least one content item selected by the consumer.
Ershov teaches, in an analogous system, wherein the generated synthesized media includes at least one content item selected by the consumer (see Column 4: lines 15-22; Ershov teaches that by clicking on the graphical image next to the word "jaguar" in the map, the user is automatically taken to the website at http***//www***jaguar***com/global/default***htm, same as he would have been, were he to click to the search result on the right, where the search results are displayed in hyperlink form. Thus, this simplifies, for the user, the process of actually reaching the website that he is seeking. Therefore, the clicking on the term corresponds to the claimed 'content item selected').
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov 

Referring to dependent Claim 45, it is rejected on the same basis as dependent claim 44 since they are analogous claims.

Referring to Claim 48, the combination of Estes and Ershov teaches the method of claim 30, however, fails to teach wherein a format of the generated synthesized media is selected by the consumer.
Liu teaches, in an analogous system, wherein a format of the generated synthesized media is selected by the consumer (see [0059]; Liu teaches a current central concept (node) is determined. During a user is browsing a semantic network, the user may select a desired node or region to browse and zoom in or zoom out. This corresponds to a format of the generated synthetized media).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes and Ershov with the above teachings of Liu by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes and Ershov, and wherein the 

Referring to dependent Claim 49, it is rejected on the same basis as dependent claim 48 since they are analogous claims.

Referring to Claim 50, the combination of Estes and Ershov teaches the method of claim 30, however, fails to teach wherein the input provided by the consumer further includes a maximum number of direct hierarchical steps from an active concept to a related concept in the semantic network.
Liu teaches wherein the input provided by the consumer further includes a maximum number of direct hierarchical steps from an active concept to a related concept in the semantic network (see [0059]; Liu teaches the user may select a desired node or region to browse and zoom in or zoom out. This step can determine the central concept (node) in response to user's selection or automatically determine a central concept node just when the user begins browsing or before selecting a node or region. Therefore, this corresponds to a maximum number of hierarchical steps from an active concept to a related concept).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes and Ershov with the above teachings of Liu by generating a semantic network based on interactions between entities 

Referring to dependent Claim 51, it is rejected on the same basis as dependent claim 50 since they are analogous claims.
Response to Arguments
Applicant’s arguments with respect to above claims have been fully considered but are moot in view of new grounds of rejection.
In reference to Applicant’s arguments about:
35 USC 103 rejections.
Examiner’s response
Regarding applicant’s arguments, in particular, about the amended independent claims now reciting the use of schema mapping for transforming a semantic network; these arguments are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126